Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 1992, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as an assistant vice-president for the employer, a bank, until he was discharged for violating several of the employer’s rules regarding certain salary advances he had received. According to the employer’s representative, when claimant was asked to explain his actions, he indicated that he was aware of the employer’s policy but that he was in financial difficulties and that his supervisor approved all of the advances. The employer’s representative, however, said that the employer’s investigation revealed several violations not approved by claimant’s supervisor.
Given these facts and the record before us, we find substantial evidence to support the decision by the Unemployment Insurance Appeal Board disqualifying claimant from receiving unemployment insurance benefits due to misconduct (see, Matter of Shea [Ross], 53 AD2d 945, lv denied 41 NY2d 801). The conflicting versions offered by the employer and claimant merely raised questions of credibility for the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Rob*929erts], 113 AD2d 997). In reaching this conclusion, we note that a knowing violation of an employer’s rules has been held to constitute misconduct (see, Matter of Fisher [Roberts], 138 AD2d 912). Claimant’s actions were detrimental to the employer’s interest and in violation of a reasonable work condition (see, Matter of Beykirch [Roberts], 125 AD2d 857, lv denied 73 NY2d 704; Matter of McIntee [National Ambulance & Oxygen Serv.—Ross], 64 AD2d 1003). Finally, the overpayments made to claimant were properly ruled recoverable pursuant to Labor Law § 597 (4) (see, Matter of Barber [Roberts], 121 AD2d 767). Claimant’s remaining contentions have been considered and rejected for lack of merit.
Mikoll, J. P., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.